GLADNEY, Judge.
Fred Anette Ainsworth, plaintiff herein, by this tort action seeks recovery for personal injuries received on August 13, 1951, when he was driving a dump truck along a dusty road in Caldwell Parish, Louisiana, and was involved in a collision with a similar truck operated by Daniel Guin. The defendants in this cause are Henry & Hall, a partnership, its individual members, Reginald T. Henry and Melvin Hall, Jr., and their insurance carrier, The Aetna Casualty & Surety Company. Also made defendants were Daniel Guin and George E. McCart, owners of the truck operáted by Guin. Judgment by default was rendered against Guin and McCart and no appeal has been taken from this judgment. The facts determinative of liability herein are fully stated in Amyx v. Henry & Hall, La.App., 69 So.2d 69, which case was consolidated with the instant case for trial and appeal, and was this day decided by this court.
The New Amsterdam Casualty .Company has intervened herein to secure reimbursement for workmen’s compensation paid in its capacity as insurer of Ainsworth’s employer, Quality Gravel Company. After trial the court of original jurisdiction rendered judgment in favor of Ainsworth for $7,500, $3,170 of which was directed to be paid to the intervenor, New Amsterdam Casualty Company. From the judgment so rendered defendants therein, other than .Mc-Cart and Guin, have appealed. ■
For the reasons set forth in Amyx v. Henry & Hall, supra, the judgment from which- appealed is, therefore, annulled, set aside and reversed insofar as it imposes liability upon appellants, and in all other respects the judgment is affirmed. Costs of this appeal are to be borne equally between •appellee, Fred Anette Ainsworth and the New Amsterdam- Casualty Company. Dan Guin and George McCart are taxed with all other costs.
HARDY, J., dissents, giving written reasons.